Title: From Benjamin Franklin to Deborah Franklin, 9 August 1768
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
Pensilvania Coffeehouse Aug. 9, 1768
I have been in the Country for a few Days, and calling here this Morning I learn that this Ship, Capt. Ross, is to sail today for Philadelphia. I have nothing material to add to my last, but send this Line merely to let you know that I am extremely well, Thanks to God. Mr. Coleman is so far recovered that he thinks to return in Capt. Falkener, who sails next Saturday. I wish I could go with him, but I must have Patience a little longer. My Love to our Children. I shall write fully per Falkener, and send the new Watch, etc. to Sally. I am, Your ever loving Husband
B Franklin
